In a proceeding to obtain letters of administration for the estate of Raffaele Lupoli, the objectant, Marguerite Lupoli, appeals from a decree of the Surrogate’s Court, Queens County (Nahman, S.), dated November 14, 2001, which denied her motion to compel discovery, granted the motion of the petitioner, Virginia Lupoli, for summary judgment, and issued letters of administration to the petitioner, as administrator of the estate of Raffaele Lupoli, also known as Raphael Lupoli.
Ordered that the decree is affirmed, with costs payable by the objectant personally.
The objectant failed to raise a triable issue of fact in response to the petitioner’s prima facie establishment of entitlement to summary judgment. The objectant’s allegations that the petitioner acted improvidently and committed acts of dishonesty are insufficient to establish a genuine issue of material fact warranting a trial (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The Surrogate properly granted summary judgment to the petitioner and issued her letters of administration.
The objectant’s remaining contentions are without merit. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.